Citation Nr: 1535265	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  15-06 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for degenerative joint disease of the cervical spine, with fusion C5-C6 (neck condition). 

2. Entitlement to an increased rating in excess of 20 percent for right shoulder degenerative joint disease, status post rotator cuff repair (right shoulder condition). 

3. Entitlement to an increased compensable rating for status post fracture of the right tibia and fibula (right leg condition). 

4. Entitlement to special monthly compensation based on housebound. 

5. Entitlement to special monthly compensation based on aid and attendance. 

6. Entitlement to a total disability rating for individual unemployability. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1954 to September 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for a TDIU, special monthly compensation, and increased ratings. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for a right shoulder, right leg, and neck conditions, and entitlement to special monthly compensation for housebound and aid and attendance, are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

With resolution of the doubt in the Veteran's favor, the competent and credible evidence reveals that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria to establish a TDIU on an extraschedular basis have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

TDIU

The Veteran contends that he cannot obtain and/or maintain substantially gainful employment as a result of his service-connected disabilities. Specifically, he notes that his service-connected disabilities not only causes limitation of his physical abilities, but also causes him constant pain. The close analysis of the evidence of record reveals that while the Veteran does not meet the schedular requirements for a TDIU, the competent medical evidence does show that the Veteran's service-connected disabilities do in-fact prevent him from obtaining and maintaining gainful employment. Therefore, the Board finds that the Veteran's service-connected conditions do render him unemployable and warrants a TDIU on an extraschedular basis, and the Veteran's claim must be granted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disabilities evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disability presently include hypertension (20 percent), hearing loss (noncompensable), a right shoulder condition (20 percent), a right leg condition (noncompensable), and a neck condition (40 percent), for a combined rating of 60 percent. See 38 C.F.R. § 4.25, Table I. As noted above, the schedular requirements are not met by the Veteran's service-connected conditions as his combined rating is under 70, and no single condition is rated 60 percent or more. 38 C.F.R. § 4.16(a). Accordingly, since the Veteran's service-connected condition does not qualify for a TDIU on a schedular basis, the Board shall proceed to an extraschedular analysis. 

The question that remains, however, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board notes that the VA received the Veteran's claim for a TDIU (VA Form 21-8940) in July 2010. The claim noted that the Veteran last worked in September 1995. He's last employment was noted as a purchasing director for Putnam County in Florida, a job he had for a little more than 7 years. The Veteran noted his reason for leaving as chronic neck, shoulder and leg pain and blood pressure, all of which are currently service connected. Finally, the claim noted that the Veteran has an eighth-grade education. 

In August 2011, the Veteran was afforded a VA Compensation and Pension (C&P) examination to address the combined effects of all the Veteran's service-connected conditions. The VA examiner conducted a thorough review of the Veteran's medical history as well as conducting a physical examination of the Veteran himself. The examiner noted each of the Veteran's service-connected disabilities and their correlating effects on the Veteran's employment. The examiner finally concluded that it was as likely as not that the Veteran's service-connected disabilities (neck, right shoulder, right leg, hypertension and hearing loss) prevented him from obtaining or holding gainful employment. He reasoned that the Veteran's various conditions cause him a great deal of pain and limitations on motion and physical abilities that would greatly interfere with his ability to obtain and retain substantially gainful employment. 

Indeed, the Board notes that the Veteran only has an eighth-grade education and C&P examinations for his service-connected disabilities such as his right shoulder and leg, and his neck, show limits on actions such as lifting and pulling, as well as functional limitations in most daily activities. Recent lay evidence from the Veteran, as well as his stepson, reveal that he can no longer drive himself, or even accomplishing basic daily activities such as bathing himself, or getting dressed without assistant. 

The Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education, the evidence of record undisputedly reveals that there is a direct causal relationship between the Veteran's disabilities and his employability. As such, in light of the evidence raise herein, the Board finds that the Veteran's conditions warrants a TDIU on an extraschedular basis, and the claim must be granted. 

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 
 
However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  
 
Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). Accordingly, the Board finds that the Veteran's service-connected conditions do in fact render him unemployable, and that a TDIU on an extraschedular basis is warranted; therefore, the Veteran's claim for a TDIU is granted. 

ORDER

Entitlement to a TDIU is granted. 




REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

With regards to the Veteran's claim for an increased rating for right shoulder, right leg, and the Veteran's neck condition, the Veteran was afforded his most recent VA Compensation and Pension (C&P) examinations more than four years ago, in March and August 2011, respectfully. However, the Board finds that these examinations are inadequate for rating purposes as the evidence of record reveals that they may no longer reflect the Veteran's current level of disability. As such, a remand is necessary to obtain new examinations for the Veteran's claimed conditions, for the VA to fulfill its duty to the Veteran.    

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When, however, the VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board recognizes that, generally, the mere passage of time does not necessarily render an examination inadequate, and is not a sufficient basis, in itself, for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, since his last examinations in 2011, the evidence of record, to include lay statements from the Veteran and his stepson, reveals that his disabilities have progressively worsened and that his current ratings no longer contemplate the extent of his disabilities claimed herein. 

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only are the 2011 examinations temporally remote, but the Veteran has also asserted that his condition has worsened since the previous VA examinations. The evidence of record has also demonstrated that the Veteran's condition regarding his service-connected right shoulder, leg and neck, have increased/changed in severity. The evidence show that the Veteran can no longer even accomplish basic tasks of daily living such as cooking his own meal, bathing, or dressing himself, without assistance. The Board finds that in light of such evidence of an increase in the severity of the Veteran's claimed disability, the Veteran's 2011 VA examinations no longer reflects the Veteran's current level of disability. 

Consequently, after all outstanding medical records are associated with the claims file new examination(s) will be needed to fully and fairly evaluate the Veteran's claims for increased ratings. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regards to the Veteran's claims for a special monthly compensation (SMC) for housebound and aid and attendance, the Board finds that adjudication on such issues must be deferred pending development of inextricably intertwined issues. The pending matters remanded herein of determining the correct disability rating for the Veteran's service-connected shoulder, neck and leg conditions must be resolved prior to final appellate review of the Veteran's claims for either SMC claim, as the outcome of those increased rating claims may impact the outcome of the Veteran's claims for SMC. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). SMC claims are dependent on the totality of the Veteran's service-connected disability picture and, therefore, are inextricably intertwined with the pending claims, to include those remanded to the RO by the Board at this time. As such, the appropriate remedy is to defer adjudication of such claims and remand until the Veteran's increased rating claims are determined by the RO. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected right shoulder, right leg and neck conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.
	
2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

The ROs attention is specifically called upon to obtain treatment records from the various assisted living 

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and severity of the Veteran's service-connected right shoulder, right leg, and neck conditions, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

With regards to all three musculoskeletal claims, the examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca. DeLuca v. Brown, 8 Vet. App. 202 (1995).

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report.

4. After the above development has been accomplished, the RO should obtain an opinion from an appropriate VA examiner to determine if the Veteran's service-connected disabilities alone render him both (1) housebound, or substantially confined to his dwelling or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime, and/or (2) requiring regular aid and attendance of another person. 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The examiner is advised that such service-connected disabilities include those remanded herein, right shoulder, right leg, and neck, and hypertension and hearing loss. 

All tests and studies deemed necessary by the examiner should be performed.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


